Exhibit 10.1

EXECUTION COPY

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT

BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL

IF PUBLICLY DISCLOSED SUCH INFORMATION HAS BEEN MARKED HEREIN WITH [***]

AMENDMENT NO. 2 TO LICENSE AGREEMENT

This AMENDMENT NO. 2 TO LICENSE AGREEMENT (herein referred to as “Amendment
No. 2”) is made and entered effective as of the 29th day of May, 2019 (the
“Amendment Effective Date”), by and between BioMarin Pharmaceutical Inc., a
Delaware corporation (hereinafter, “BioMarin”) and Catalyst Pharmaceuticals,
Inc., a Delaware corporation (hereinafter, “Catalyst”), each herein referred to
individually as “Party” and collectively as “Parties”.

WHEREAS, the Parties desire to amend that certain License Agreement between
BioMarin and Catalyst, dated as of October 26, 2012, as previously amended by
Amendment No. 1 thereto, dated as of April 8, 2014 (collectively, the “Current
Agreement”), to expand the Territory under the Current Agreement and to make
certain other changes, all as more particularly set forth herein; and

WHEREAS, following the Amendment Effective Date, the Current Agreement, as
modified by this Amendment No. 2 (collectively, the “Agreement”) shall govern
the relationship between the Parties with respect to the matters set forth
herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1.

Defined Terms. The following defined terms are used in this Amendment No. 2.
Capitalized terms not otherwise defined in this Amendment No. 2 shall have the
meaning ascribed to such terms in the Current Agreement.

 

  a.

“APAC” means the countries of Australia; Indonesia; Malaysia; New Zealand;
Peoples Republic of China (including Hong Kong and Macau); Philippines;
Singapore; South Korea; Taiwan; Thailand; and Vietnam.

 

  b.

“Latam” means all of the countries in Central and South America, excluding
Mexico.

 

  c.

“MHLW” means the Ministry of Health, Labor and Welfare of Japan and any
successor agency or entity that may be established hereafter.

 

  d.

“Japan” means the Country State of Japan.

 

  e.

“Japan MAA” means an application for a license issued by the MHLW pursuant
applicable Japanese laws, including the Pharmaceuticals and Medical Devices Law
of 2014 (as may be amended), permitting an entity to sell or import a medical
product (including, but not limited to, a pharmaceutical product) within Japan.

 

2.

Expansion of the Territory. Under Section 1.60 of the Current Agreement, the
Territory is defined as “the U.S., Canada, and Mexico and their respective
territories, protectorates and possessions.” On the Amendment Effective Date,
the Territory as defined in the Current Agreement (the “Original Territory”),
and the license granted to Catalyst under Section 2.1 of the Current Agreement,
shall be expanded to include, Japan and its territories, protectorates and
possessions. Further, upon acceptance by the MHLW of a Japan MAA for a Licensed
Product for LEMS, the Territory, and the license granted to Catalyst under
Section 2.1 of the Agreement, shall be further expanded to also include all the
countries in

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

 

  Latam and all the countries in APAC, and each of their respective territories,
protectorates and possessions. For purposes of this Amendment No. 2, the
“Expanded Territories” shall mean the territories described above that are or
may in the future be granted to Catalyst under this Amendment No. 2, and the
term “Territory” when sometimes used in the Agreement shall collectively refer
to the Original Territory and the Expanded Territory.

 

3.

Other Obligations in the Current Agreement Modified to Include Expanded
Territories. All of the obligations set forth in the Current Agreement with
respect to all matters, including without limitation, BioMarin’s retained rights
under Section 2.3 of the Current Agreement and Catalyst’s exclusivity under
Section 2.7 of the Current Agreement, shall be modified to expand the rights of
Catalyst and restrict the rights of BioMarin with respect to the Expanded
Territories.

 

4.

Diligent Development and Commercialization for Japan.

(a) In addition to Catalyst’s obligations under Section 3.3 of the Agreement,
Catalyst shall use Diligent Efforts to develop at least one Licensed Product for
LEMS in Japan. Diligent Efforts shall include, (i) [***] and (ii) [***].

(b) In addition to Catalyst’s obligations under Section 6.2 of the Agreement,
Catalyst shall use Diligent Efforts to Commercialize at least one Licensed
Product for LEMS in Japan.

(c) If MHLW requests information regarding a Licensed Product that BioMarin has
in its possession, it will supply it to Catalyst within a reasonable period of
time for use by Catalyst in connection with its application to the MHLW.

(c) Any failure by Catalyst to comply with the development or commercialization
obligations with respect to Japan that are set forth in subsections (a) and (b)
of this Section 4 shall be deemed to be a material breach of the Agreement with
respect to its license for the Expanded Territories, and for which BioMarin may
exercise its termination rights with respect to Catalyst’s license for the
Expanded Territories in accordance with Section 13.1 of the Agreement, or any
other available remedies at law or in equity, with respect to Catalyst’s license
for the Expanded Territories. However, any breach by Catalyst of its development
or commercialization obligations in subsections (a) and (b) of this Section 4
with respect to the Expanded Territories shall not be deemed to be a violation
of the Agreement with respect to the License granted to Catalyst for the
Original Territory.

 

5.

Transfer of Regulatory Correspondence. Within thirty (30) days of the Amendment
Effective Date, BioMarin shall transfer to Catalyst [***]. Further, within 30
days of the Amendment Effective Date, BioMarin shall transfer to Catalyst the
regulatory filing that it previously made in Japan that is described on Exhibit
A to Catalyst.

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

6.

Payments. Section 7.4(a) of the Current Agreement is hereby amended to require
Catalyst to pay royalties to BioMarin on Net Sales of a Licensed Product in the
Expanded Territory at a Royalty Rate equal to: (a) [***] of Net Sales on the
first [***] of Calendar Year Net Sales in the Expanded Territory, and (b) [***]
of Net Sales on the portion of Calendar Year Net Sales in the Expanded Territory
above [***]. For avoidance of doubt, royalties payable on Net Sales in the
Original Territory shall not be aggregated with Net Sales in the Expanded
Territory for purposes of determining the royalties due on Net Sales in Expanded
Territory.

 

7.

No Violation; Material Information. This Amendment No. 2 does not violate any of
the agreements that BioMarin has previously entered into under which it obtained
the rights to the Licensed Products and the Licensed Technology, including [***]
and any approvals required by any such parties have been obtained. Further, the
information that BioMarin has provided to Catalyst with respect to the status of
its discussions and regulatory filings to date with the MHLW constitute all of
the material information that BioMarin currently has in its possession regarding
its efforts to seek the approval of a Licensed Product in Japan

 

8.

No Regulatory Filings. BioMarin hereby confirms [***].

 

9.

No Other Effect. Except as expressly modified in this Amendment No. 2, the
Agreement shall continue in full force and effect in accordance with its terms.

 

10.

Publicity. The Parties agree that Catalyst may make a public announcement of the
execution of this Amendment No. 2 substantially in the form of the press release
attached as Exhibit B, which shall be issued with seven (7) days of the
Amendment Effective Date. Any other publication, news release or other public
announcement relating to this Amendment No. 2 or to the performance hereunder,
shall first be reviewed and approved by both Parties; provided, however, that
any disclosure which is required by law as advised by the disclosing Party’s
counsel, including without limitation, Catalyst reporting the material terms of
this Amendment No. 2 in its filings with the U.S. Securities and Exchange
Commission (“SEC”) and filing a copy of this Amendment No. 2 as an exhibit to
its filings with the SEC, may be made without the prior consent of the other
Party, although the other Party shall be given prompt notice of any such legally
required disclosure, and to the extent practicable, shall provide the other
Party an opportunity to seek an appropriate protective order, confidential
treatment, or similar remedy limiting the subsequent use and disclosure of any
information required to be disclosed. Neither Party shall be required to seek
the permission of the other Party to repeat any information relating to this
Agreement that has already been publicly disclosed by such Party, or by the
other Party, in accordance with this section or Section 11.4 of the Original
Agreement, provided such information remains accurate as of such time and
provided the frequency and form of such disclosure are reasonable.

 

11.

Full Force and Effect. Catalyst and BioMarin hereby agree that, as of the
Amendment Effective Date, the Agreement, as modified by this Amendment No. 2, is
in full force and effect and both parties are in full compliance with the
Agreement. The Parties further agree that to the extent that, prior to the
Amendment Effective Date, there have been any violations of the Current
Agreement by either Party, then any and all such violations are hereby waived.

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

12.

Representations and Warranties. Each of the Parties represents to the other
Party that all corporate formalities required to enter into this Amendment No. 2
have been obtained and that each such party has the rights to grant the rights
and take on the obligations provided in this Amendment No. 2.

 

13.

Counterparts, Etc. This Amendment No. 2 may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

14.

Binding Effect. This Amendment No. 2 shall inure to the benefit of and be
binding upon the Parties hereto and their respective heirs, successors,
trustees, transferees and assigns.

[Signatures on Next Page]

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have caused this Amendment No. 2 to be executed and delivered by their proper
and duly authorized officers effective as of the Amendment Effective Date.

 

CATALYST PHARMACEUTICALS, INC.     BIOMARIN PHARMACEUTICAL INC.

/s/ Patrick J. McEnany                      /s/ G. Eric Davis  BY:  

Patrick J. McEnany

    BY:  

G. Eric Davis

 ITS:  

CEO

    ITS:  

EVP, General Counsel

 

5



--------------------------------------------------------------------------------

EXHIBIT A

REGULATORY FILING

[***]



--------------------------------------------------------------------------------

EXHIBIT B

PRESS RELEASE

Catalyst Pharmaceuticals Announces Expansion of Firdapse License to Include
Japan

CORAL GABLES, Fla., May 30, 2019 (GLOBE NEWSWIRE) — Catalyst Pharmaceuticals,
Inc. (Catalyst) (Nasdaq:CPRX), a biopharmaceutical company focused on developing
and commercializing innovative therapies for people with rare debilitating,
chronic neuromuscular and neurological diseases, today announced that it has
amended its license agreement for Firdapse® to expand its commercial territory.
The original license was for North America, and has been amended to include
Japan. Upon the achievement of a certain milestone in Japan, Catalyst will have
the option to expand the territory further to include most of Asia and Central
and South America.

“We are pleased to have expanded the scope of our license to include Japan and
possibly other territories, as we believe that Japan represents an attractive
strategic opportunity for Catalyst,” said Patrick J. McEnany, Chairman and Chief
Executive Officer of Catalyst Pharmaceuticals, Inc. “The available treatment
options for LEMS patients in Japan are very limited and without an approved
evidence-based therapy. We look forward to working with the regulatory
authorities in Japan to potentially advance Firdapse as a new treatment option
for LEMS patients and their families,” McEnany added.

There are currently no approved therapies available to treat LEMS in Japan. In
addition, Firdapse will seek to qualify for Orphan Drug Designation in Japan.
Japan has the world’s third largest economy.

The original license was signed in October of 2012. Under the recently amended
license, Catalyst will pay royalties of a similar percentage of its net revenues
derived in Japan as in its original License Agreement.

About Catalyst Pharmaceuticals

Catalyst Pharmaceuticals is a biopharmaceutical company focused on developing
and commercializing innovative therapies for people with rare debilitating,
chronic neuromuscular and neurological diseases, including Lambert-Eaton
myasthenic syndrome (LEMS), anti-MuSK antibody positive myasthenia gravis
(MuSK-MG), congenital myasthenic syndromes (CMS), and spinal muscular atrophy
(SMA) Type 3. Catalyst’s new drug application for Firdapse® (amifampridine) 10
mg tablets for the treatment of adults with LEMS was recently approved by the
U.S. Food & Drug Administration (“FDA”), and Firdapse is now commercially
available in the United States. Prior to its approval, Firdapse for LEMS had
received breakthrough therapy designation and orphan drug designation from the
FDA.

Firdapse is currently being evaluated in clinical trials for the treatment of
MuSK-MG, CMS, and SMA Type 3 and has received Orphan Drug Designation from the
FDA for CMS and myasthenia gravis. Firdapse (amifampridine) 10 mg tablets is the
first and only approved drug in Europe for the symptomatic treatment in adults
with LEMS.

Forward-Looking Statements

This press release contains forward-looking statements. Forward-looking
statements involve known and unknown risks and uncertainties, which may cause
Catalyst’s actual results in future periods to differ materially from forecasted
results. A number of factors, including (i) whether Catalyst will be successful
in filing an application in Japan to commercialize Firdapse; (ii) even if
Catalyst is successful in obtaining approval of an application to commercialize
Firdapse in Japan, whether Catalyst can successfully commercialize Firdapse in
Japan on a profitable basis; (iii) whether Catalyst will



--------------------------------------------------------------------------------

be successful in commercializing Firdapse in the United States, (iv) whether,
even if Catalyst is successful in commercializing Firdapse in the United States,
Catalyst will become profitable, (v) the effect on Catalyst’s business and
future results of operations of the recent approval by the FDA of an NDA for
Jacobus Pharmaceuticals for their version of 3,4-DAP for the treatment of
pediatric LEMS patients; (vi) whether Firdapse will ever be approved for the
treatment of MuSK-MG, CMS, SMA Type 3, or any other disease, and (vii) those
other factors described in Catalyst’s Annual Report on Form 10-K for the fiscal
year 2018 and its other filings with the U.S. Securities and Exchange Commission
(SEC), could adversely affect Catalyst. Copies of Catalyst’s filings with the
SEC are available from the SEC, may be found on Catalyst’s website, or may be
obtained upon request from Catalyst. Catalyst does not undertake any obligation
to update the information contained herein, which speaks only as of this date.

 

Investor Contact   Company Contact   Brian Korb   Patrick J. McEnany   The Trout
Group LLC   Catalyst Pharmaceuticals   (646) 378-2923   Chief Executive Officer
  bkorb@troutgroup.com   (305) 420-3200     pmcenany@catalystpharma.com   Media
Contact     David Schull     Russo Partners     (212) 845-4271    
david.schull@russopartnersllc.com    

###